Citation Nr: 1622143	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-40 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In September 2014, the Board remanded this matter for further development.  


FINDINGS OF FACT

1.  A right ear hearing loss disability was noted on the Veteran's service entrance examination.
 
2.  The Veteran's pre-existing right ear hearing loss did not undergo a permanent worsening during service, and was not aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  A Board hearing was conducted in April 2014 and a copy of the transcript has been placed in the claims file.  Neither the Veteran nor his representative has alleged any deficiency with respect to the hearing.  See Scott, supra.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA examination and VA medical opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153  applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2016); Jensen, 19 F.3d at 1417.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991). "Temporary or intermittent flair-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records include an entrance audiogram dated         in September 1972.  The audiogram showed pure tone thresholds of 25, 15, 25,   and 45 decibels in the right ear at 500, 1000, 2000, and 4000 Hertz.  His August 1975 separation audiogram showed pure tone thresholds of 35, 10, 20, 20, and 55 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz. 

Shortly following separation, the Veteran filed a claim for service connection for hearing loss.  However, he failed to report for the VA examination scheduled in conjunction with the claim, and his claim was denied in a September 1976 letter. 

Relevant post-service medical records contain private treatment records dated    after 1999, which showed treatment with hearing aids for bilateral hearing loss.  In October 2009, a physician noted the Veteran's history of acoustic trauma in service along with a diagnosis of severe mixed hearing loss.  The physician opined that the sensorineural component of the Veteran's hearing loss can be attributed to extensive noise exposure in service.  Similarly, in March 2009 a VA primary care physician noted partial hearing loss, bilateral, that was likely service related.

The Veteran was afforded a VA examination in September 2009.  He reported a history of in-service noise exposure from working with forklift and helicopters.    He stated that he used hearing protection sometimes.  The VA examiner addressed the right ear hearing loss noted on the entrance audiogram and stated that there   was no significant change in the audiogram upon separation.  The VA examiner documented pure tone thresholds of 55, 50, 65, 95, and 105+ decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  She diagnosed him with mixed hearing loss and opined that it was less likely as not that the Veteran's current hearing loss was a result of noise exposure while in service.  In support of the opinion, the examiner relied on the finding that the Veteran's service enlistment audiogram revealed a pre-existing moderate high frequency hearing loss at 4000 Hertz in the right ear, which was also noted on the separation examination.  The examiner determined that there was no significant change in audiogram on separation examination.  

In August 2015, the same examiner provided an addendum, opining that the  Veteran's right ear hearing loss was less likely than not permanently aggravated       by noise exposure during military service, citing the Veteran's preexisting hearing loss documented on his September 1972 entrance examination and the August 1975 separation examination without significant threshold shifts.  She explained that a change in hearing is a significant change greater than normal measurement error    (i.e. greater than 10 decibels), and that any change of 15 decibels or more at any frequency 1000-4000 Hertz will be conceded as a change in hearing. She stated there was no significant shift during service and no documentation revealing worsened (aggravated) hearing until 20+ years after military service.  She concluded that the threshold shifts between service entrance and service separation did not reflect a permanent worsening of the pre-existing hearing loss.  She further concluded that    the current level of hearing loss disability was less likely than not the result of noise exposure in service.  She referenced an Institute of Medicine study noting that noise exposure does not result in delayed onset of hearing loss, and noted the Veteran's post-service history of occupational noise exposure and ear infections.  

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  Because his September 1972 entrance audiogram noted a pre-existing right ear hearing loss disability consistent with 38 C.F.R. § 3.385, the presumption of soundness does not attach and the burden is on the Veteran to show an increase      in that hearing loss occurred during service.  See 38 U.S.C.A. § 1153.  On this question, the VA examiner concluded that the Veteran's pre-existing hearing       loss did not undergo a permanent worsening.  The examiner provided a detailed discussion of the evidence and explained that the changes in decibel levels between entrance and separation examinations were within testing norms and did not reflect worsening of the pre-existing hearing loss.  As the examiner considered and discussed the evidence of record, discussed medical treatise information, and provided a detailed rationale for the conclusions reached, the Board affords this opinion great probative weight.  

Regarding the two positive medical opinions of record, provided in October 2009 and March 2009, the physicians did not acknowledge the pre-existing hearing loss nor address whether in-service noise exposure worsened his pre-existing right ear hearing loss.  Moreover, no rationale was provided for either of their opinions.  Accordingly, the Board affords them little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see Stefl v. Nicholson,     21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board acknowledges that the Veteran has asserted he first experienced   symptoms of hearing loss during service, that his exposure to acoustic trauma is conceded, and that he is already service connected for tinnitus and left ear hearing loss.  Additionally, the Board recognizes the Veteran's and his wife's statements during the April 2014 hearing that soon after separation from the military his wife started complaining that the Veteran was watching the television too loud and that the Veteran could not understand what she was saying.  However, neither the Veteran nor his wife is shown to possess specialized training sufficient to render an opinion on whether the Veteran's pre-existing right ear hearing loss was aggravated by service.  Thus, while he is competent to report noise exposure and both are competent to report observations of hearing difficulty, their opinion as to the etiology of his current right ear hearing loss or the presence of aggravation of his pre-existing right ear hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the severity and etiology of such requires medical testing   and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinion of the VA examiner to       be significantly more probative than the Veteran's and his wife's lay assertions. 

In summary, a right ear hearing loss disability was noted on the Veteran's entrance examination, and the most probative evidence demonstrates that the condition 
was not permanently worsened during service and was not aggravated by service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for right ear hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for right ear hearing loss is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


